      Case: 4:19-cr-00748-RWS Doc. #: 2 Filed: 09/12/19 Page: 1 of 1 PageID #: 4


                               UNITED STATES DISTRICT COURT                      . SUPPRES~\rd)
                               EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION                                        SEP 12.2019
                                                                                           US. DISTRICT COURT
 UNITED STATES OF AMERICA,                          )                                    EASTERN DISTRICT OF MO
                                                                                                ST. LOUIS
                                                    )
 Plaintiff,                                         )
                                                    )~~~~~~~~~~~~~-----
 v.                                                 )

 CHRISTOPHER MCKINNEY,
                                                    )
                                                    )
                                                        4:19CR748 RWS/SPM
                                                    )
 Defendant.                                         )

                                          INDICTMENT

                                             COUNT I

         The Grand Jury charges that:

         On or about June 24, 2019, in St. Louis County, within the Eastern District of Missouri,

                                 CHRISTOPHER MCKINNEY,

the Defendant herein, knowingly possessed a firearm, knowing he had previously been convicted

in a court of law of one or more crimes punishable by a term of imprisonment exceeding one

year, and the firearm previously traveled in interstate or foreign commerce during or prior to

being in defendant's possession.

         In violation of Title 18, United States Code, Section 922(g)(l).


                                               A TRUE BILL.


                                               FOREPERSON
.JEFFREY B. JENSEN
 United States Attorney


EDWARD L. DOWD III #61909MO
Assistant United States Attorney
